DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
	Applicant filed a continuation application.  However, applicant is not allowed to include new subject matter in a continuation application.

Specification
The continuation application filed November 25, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figures 17-20 and pertinent portions of the written specification which describe Fig. 17-20.  Claims 1-10 are new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 2-3 describe an upper terminal end, lines 5-6 describe the continuous upper perimeter of the upper terminal end being disposed in a raised configuration above the flange, and lines 15-17 describe that “in a watertight configuration around the continuous upper perimeter, and with the upper terminal end of the first plate shell directly coupled to the sidewall of the second plate shell.  This is all new matter.  Claims 2-10 contain further instances of new matter.
This is a new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is indefinite for exactly the same reason as claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonkers et al. (US 5676273) (Jonkers) in view  of Gasbarra et al. (US 3371817) (Gasbarra).
Jonkers discloses a plate attachment assembly (container 1 and cover 4) comprising: a first plate shell (container 1) having a bottom wall, a sidewall surrounding the bottom wall and having an upper terminal end defining a continuous upper perimeter, and a flange (flanged edge 3) disposed around the 
Jonkers fails to disclose a watertight configuration around the continuous upper perimeter.  Gasbarra teaches a similarly constructed assembly with two plate shells secured along flanges with a bayonet-type rotation attachment with a fluid-tight seal [column 1, lines 64-66; column 2, lines 42-45] and gasket 59 shown in Fig. 11 and discussed in column 4, lines 40-46.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the surface contact between the shells at the continuous upper perimeter to be a watertight configuration to seal the content inside the shells and to keep debris and other contaminants from the inside.




    PNG
    media_image1.png
    814
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1111
    768
    media_image3.png
    Greyscale


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonkers in view of Gasbarra as applied to claim 2 above, and further in view of Sweigart, Jr. (US 4333580) (Sweigart).
The combination discloses the invention except for the locking protrusion is not rounded.  Sweigart teaches a similar locking configuration with a rounded distal free end of the locking protrusion.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the distal free end to be rounded so that movement into and out of engagement with its respective mating surface is smooth and unrestricted by catch surfaces which obstruct free movement.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonkers in view of Gasbarra as applied to claim 1 above, and further in view of Artz (US 3675811).
	The combination discloses the invention except for the dividers.  Artz teaches dividers. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add dividers to segregate the content allowing the inside contents to be organized and separated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733